Mr. JUSTICE CAMPBELL delivered the opinion of the court: A petition for adjudication of wardship was filed on April 25, 1978, alleging that the defendant, James Patrick, was a delinquent minor, having committed the offenses of rape, battery, and aggravated assault on March 31, 1978. After a hearing, defendant was adjudged guilty of the charges of rape and aggravated assault and placed on probation for three years. The issues presented for review are: (1) whether the respondent was proved guilty beyond a reasonable doubt; and (2) whether the respondent was denied a fair hearing by the improper admission of detailed hearsay accounts of the offense. It appeared that one Joseph Young, a co-defendant, was charged by information with the same offense of rape and burglary, involving the same victim, at the same time and place as the defendant herein, and upon a finding of guilty on the rape count, was sentenced to 10 years in the Illinois Department of Corrections.  On appeal in cause No. 79-1772, the co-defendant, Joseph Young, raised similar issues by contending that: (1) the trial court erred in allowing a corroborating witness to repeat the details of the alleged rape as told to her by complainant shortly after the incident; (2) the trial court erred in allowing a second corroborating witness to give testimony in which he stated not only the fact that a complaint was made, but also the names of the perpetrators of the alleged rape as told to him by complainant two hours after the incident; and (3) the defendant was not proved guilty beyond a reasonable doubt. This court today affirms the conviction of the co-defendant, Joseph Young, and said opinion set forths the facts surrounding the same charges involving the same evidence in both cases, and the disposition of this appeal is governed by the opinion in the Young appeal. A detailed discussion of the virtually identical factual and defense positions of the two accuseds will not be repeated here. We adopt the reasoning of this court in the Young opinion, we reach the same conclusion, and we affirm the judgment of the trial court in the instant appeal. It is to be noted that these two matters were never consolidated on appeal. This court was never informed of the existence of the two related appeals by respective counsel or the office of the State’s Attorney of Cook County. The Young appeal, No. 79-1772, was presented by the office of the Public Defender of Cook County and the instant appeal, No. 79-248, was presented by the office of the State Appellate Defender. It is also to be noted that pursuant to the new Supreme Court Rules (Ill. Rev. Stat. 1979, ch. I10A, par. 606), the filing of respective docketing statements may serve in the future to eliminate or reduce the occasions for separate appeals of related matters as indicated herein. For the reasons stated, the judgment of the circuit court of Cook County is affirmed. Judgment affirmed. GOLDBERG, P. J., and O’CONNOR, J„ concur.